Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 5/26/2022.  Claims 1- 4, 7-11, 14-17 & 19-20 have been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. Applicant's representative argues, in substance, that neither Perkins nor Penilla disclose (A) an ECU configured to assign a seat to a user according to a user profile.
In response to applicant’s argument the examiner respectfully disagrees. The examiner contends that applicant’s representative employs broad language in constructing the claim, and as such the examiner reserves the right to interpret the claims broadly.  The examiner contends that assigning can mean any of: selecting, allocating, reserving, holding, electing, attaching, distinguishing etc. As such the examiner contends that Penilla clearly discloses selecting (and by extention allocating, reserving, holding, electing, attaching and assigning) a seat to the user in figure 22 (see fig. 22 “Hi Jack! Where are you sitting?”). As such the examiner contends that the combination of Penilla and Perkins still reads on the instantly contested limitation.   For further clarification refer to the rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al., US 20190152349 A1, in view of Penilla et al., US 20180059913 A1, hereinafter referred to as Perkins and Penilla, respectively.
As to claim 1, Perkins discloses a seating system, comprising:
a seat assembly including a seat (the seats may include front seats and rear seats – See at least ¶28);
an electronic control unit (ECU) (CPU 103 – See at least Fig. 3);
an actuator connected to the seat (seat adjustment system may include or be interfaced to seat actuators – See at least ¶28); and
wherein the ECU is configured to obtain actuator information associated with operating the actuator (CPU may be configured to store vehicle configuration data [i.e. actuator information] that may include data related to the seat adjustment system – See at least ¶37; seat adjustment system may include or be interfaced to seat actuators – See at least ¶28).

Perkins fails to explicitly disclose wherein the ECU is configured to assign the seat to a user profile; and associating the actuator information with a user profile of a user of the seat. 
However, Penilla teaches wherein the ECU is configured to assign the seat to a user profile; and associating the actuator information with a user profile of a user of the seat (passenger may be given the ability to toggle the seat position, seat pitch, seat heaters etc. [i.e. actuator information] and save favorite positions that can be custom labeled and saved – See at least ¶285; user profile seat adjustments and user selection/assignment of seat – See at least Fig. 22, 23C; user profiles 160 – See at least Fig. 10).
Perkins discloses adjusting a seat assembly in a vehicle by associating seat configuration data with a user and communicating the seat configuration data to the vehicle. Penilla teaches storing vehicle passenger usage data in a user profile including information corresponding to the adjustment of a vehicle seat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perkins to include the feature of a user profile, as taught by Penilla, to allow for a better overall user experience (i.e., the passenger to pre-set select profiles of comfort so that when the passenger arrives to the vehicle, the passenger can have settings set for the circumstances See at least ¶14, Penilla). 
Motivation to combine Perkins and Penilla not only comes from knowledge well known in the art but also from Penilla (see at least ¶6 -48). 
As to claim 3, Perkins and Penilla disclose wherein the actuator information includes a type of the actuator and the actuator includes a heater, a massager, or a seat position adjustment motor (vehicle configuration data [i.e. actuator information] may include data related to the seat adjustment system– See at least ¶37; seat adjustment system may include or be interfaced to seat actuators, and seat actuators may be configured to adjust a fore/aft position, the seat height, the backrest angle, and a lumbar support – See at least ¶28 and fig. 22-23B).
Motivation for combining Perkins and Penilla, in the instant claim is the same as that in claim 1 above. 
As to claim 5, Perkins discloses wherein the ECU is configured to receive seat assignment information (CPU may be programmed to permit assignment of each of the device identifiers to a seating position in the vehicle – See at least ¶47);
the seat assignment information includes an assigned seat for the user (CPU may be programmed to permit assignment of each of the device identifiers [i.e. device owner] to a seating position in the vehicle – See at least ¶47);
Perkins fails to explicitly disclose wherein the ECU is configured to receive seat assignment information from a remote server; and
the ECU is configured to determine whether the user is occupying the assigned seat via an occupancy sensor.
However, Penilla teaches wherein the ECU is configured to receive seat assignment information from a remote server (passenger sends vehicle configuration settings to vehicle computer via web server [i.e. remote server], vehicle computer [i.e. ECU] – See at least ¶22);
the ECU is configured to determine whether the user is occupying the assigned seat via an occupancy sensor (sensors identify occupied seats to provide user selection options – See at least Fig. 22).
Perkins discloses adjusting a seat assembly in a vehicle by associating seat configuration data with a user and communicating the seat configuration data to the vehicle. Penilla teaches storing vehicle passenger usage data in a user profile including information corresponding to the adjustment of a vehicle seat and vehicle seat occupancy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perkins to include the features of wherein the ECU is configured to receive seat assignment information from a remote server; and the ECU is configured to determine whether the user is occupying the assigned seat via an occupancy sensor, as taught by Penilla, to allow the passenger to pre-set select profiles of comfort so that when the passenger arrives to the vehicle, the passenger can have settings set for the circumstances (See at least ¶14, Penilla).

As to claim 6, Perkins fails to explicitly disclose wherein the occupancy sensor includes a biometric sensor. 
However, Penilla teaches wherein the occupancy sensor includes a biometric sensor (user can be detected using biometrics, which includes data used to identify the user, such as face recognition, fingerprint reading, retina scans, voice detection, or combinations thereof – See at least ¶125).
Perkins discloses adjusting a seat assembly in a vehicle by associating seat configuration data with a user and communicating the seat configuration data to the vehicle. Penilla teaches storing vehicle passenger usage data in a user profile including information corresponding to the adjustment of a vehicle seat and occupancy of vehicle seats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perkins to include the feature of wherein the occupancy sensor includes a biometric sensor, as taught by Penilla, to allow the passenger to pre-set select profiles of comfort so that when the passenger arrives to the vehicle, the passenger can have settings set for the circumstances (See at least ¶14, Penilla).

As to claim 7, Perkins and Penilla both disclose wherein the actuator includes at least one of a heater, a massager, and/or a seat position adjustment motor (vehicle may include a seat adjustment system, the seat actuators may be configured to adjust a fore/aft position of the associated seat – See Perkins at least ¶28 and see Penilla at least fig. 17, 19, 21-23c “seat position adjustments up/down and front/back”).
Motivation for combining Perkins and Penilla in the instant claim is the same as that in claim 1 above. 
As to claim 8, Perkins fails to explicitly disclose wherein associating the actuator information with the user profile includes transmitting the actuator information to a remote server; and
the ECU and said remote server is configured to allocate charges corresponding to the actuator information to the user profile. 
However, Penilla teaches wherein associating the actuator information with the user profile includes transmitting the actuator information to a remote server (a report sent back to the server regarding the use of the vehicle and the charges to the users account for the use – See at least ¶175, Examiner notes that use of vehicle necessarily includes user’s seat use [i.e. actuator information]); and
at least one of the ECU and said remote server is configured to allocate charges corresponding to the actuator information to the user profile (a report sent back to the server regarding the use of the vehicle and the charges to the users account for the use – See at least ¶175, Examiner notes that use of vehicle necessarily includes use of seat [i.e. actuator information]).
Perkins discloses adjusting a seat assembly in a vehicle by associating seat configuration data with a user and communicating the seat configuration data to the vehicle. Penilla teaches storing vehicle passenger usage data in a user profile including information corresponding to the adjustment of a vehicle seat and vehicle seat occupancy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perkins to include the features of wherein associating the actuator information with the user profile includes transmitting the actuator information to a remote server; and at least one of the ECU and said remote server is configured to allocate charges corresponding to the actuator information to the user profile, as taught by Penilla, to allow the passenger to pre-set select profiles of comfort so that when the passenger arrives to the vehicle, the passenger can have settings set for the circumstances (See at least ¶14, Penilla).

	As to claim 16, Perkins discloses operating an actuator of a seat of the seating system (seat adjustment system may be configured to change a position of the seats – See at least ¶28); and
obtaining actuator information corresponding to the actuator of the seat (CPU may be configured to store vehicle configuration data [i.e. actuator information] that may include data related to the seat adjustment system – See at least ¶37; seat adjustment system may include or be interfaced to seat actuators – See at least ¶28).
Perkins fails to explicitly disclose receiving a ride request via a remote server, the ride request including a user profile; assigning a user to a seat of the seating system according to the user profile; and
associating the actuator information with the user profile.
However, Penilla teaches receiving a ride request via a remote server, the ride request including a user profile (receive request to locate a vehicle on a map 360, receive a selection request from user for a specific vehicle and reserve 364, transfer user profile to vehicle 370 – See at least Fig. 9A); assigning a user to a seat of the seating system according to the user profile (see Penilla at last fig. 22); and associating the actuator information with the user profile (passenger may be given the ability to toggle the seat position, seat pitch, seat heaters etc. [i.e. actuator information] and save favorite positions that can be custom labeled and saved – See at least ¶285; user profile seat adjustments – See at least Fig. 23C; user profiles 160 – See at least Fig. 10).
Perkins discloses adjusting a seat assembly in a vehicle by associating seat configuration data with a user and communicating the seat configuration data to the vehicle. Penilla teaches storing vehicle passenger usage data in a user profile including information corresponding to the adjustment of a vehicle seat and vehicle seat occupancy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perkins to include the features of receiving a ride request via a remote server, the ride request including a user profile; and associating the actuator information with the user profile, as taught by Penilla, to allow the passenger to pre-set select profiles of comfort so that when the passenger arrives to the vehicle, the passenger can have settings set for the circumstances (See at least ¶14, Penilla).

	As to claim 17, Perkins and Penilla disclose wherein obtaining the actuator information includes obtaining duration information, actuator-type information, and consumption information associated with the actuator (vehicle configuration data may include data related to the seat adjustment system, the mirror adjustment system, the pedal adjustment system, the steering adjustment system, the rear window lock out system, the cabin climate system, and the child safety lock system [i.e. actuator type] – See Perkins at least ¶37 and see Penilla at least fig. 20, 22 & 23A-23D).
	Motivation for combining Perkins and Penilla in the instant claim is the same as that in claims 1 & 16 above.
	As to claim 18, Perkins fails to explicitly disclose wherein associating the actuator information with the user profile includes transmitting the actuator information to the remote server and the remote server allocating charges corresponding to the actuator information to the user profile. 	However, Penilla teaches wherein associating the actuator information with the user profile includes transmitting the actuator information to the remote server and the remote server allocating charges corresponding to the actuator information to the user profile (a report sent back to the server regarding the use of the vehicle and the charges to the users account for the use – See at least ¶175, Examiner notes that use of vehicle necessarily includes user’s seat use [i.e. actuator information]).
Perkins discloses adjusting a seat assembly in a vehicle by associating seat configuration data with a user and communicating the seat configuration data to the vehicle. Penilla teaches storing vehicle passenger usage data in a user profile including information corresponding to the adjustment of a vehicle seat and vehicle seat occupancy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perkins to include the features wherein associating the actuator information with the user profile includes transmitting the actuator information to the remote server and the remote server allocating charges corresponding to the actuator information to the user profile, as taught by Penilla, to allow the passenger to pre-set select profiles of comfort so that when the passenger arrives to the vehicle, the passenger can have settings set for the circumstances (See at least ¶14).

As to claim 20, Perkins and Penilla both disclose disclose determining, via an electronic control unit of the seating system, whether a user associated with the user profile and assigned to the seat is occupying the seat (detect user in vehicle and identify face of driver 452, user profiles 160 – See at least Fig. 10 and see Penilla at least fig. 20, 22 & 23A-23D).
	Motivation for combining Perkins and Penilla in the instant claim is the same as that in claims 1 & 16 above. 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al., US 20190152349 A1, in view of Penilla et al., US 20180059913 A1, as applied to claim 1 above, and further in view of Rumney, US 20030080699 A1, hereinafter referred to as Perkins, Penilla, and Rumney, respectively.
As to claim 2, Perkins and Penilla disclose the invention as detailed above. 
Penilla further discloses , actuator type information, and power consumption information obtained via an actuator sensor (see Penilla at least fig. 20, 22 & 23A-23D). 
However, the combination of Perkins and Penilla fails to explicitly disclose wherein the actuator information includes a duration of use of the actuator. 
However, Rumney teaches wherein the actuator information includes a duration of use of the actuator (the length of time during which the actuator is operated can be detected, this information can be stored as performance data associated with that movement of the seat member – See at least ¶67). 
Perkins discloses adjusting a seat assembly in a vehicle by associating seat configuration data with a user and communicating the seat configuration data to the vehicle. Penilla teaches storing vehicle passenger usage data in a user profile including information corresponding to the adjustment of a vehicle seat and vehicle seat occupancy. Rumney teaches controlling a vehicle seat for monitoring behavior of power-actuated seats including the power consumption and duration of seat actuator operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Perkins and Penilla to include the feature of wherein the actuator information includes a duration of use of the actuator, as taught by Rumney, to collect performance data that may be used to predict service needs for the seat (See at least ¶16, Rumney).

As to claim 4, the combination of Perkins and Penilla disclose the actuator including a seat heater (see Penilla fig. 20, 22 & 23A-23D). 
However neither Perkins nor Penilla appear to explicitly disclose wherein the actuator information includes consumption information corresponding to an amount of energy consumed by the actuator operated by the user. 
However, Rumney teaches wherein the actuator information includes consumption information corresponding to an amount of energy consumed by the actuator operated by the user (the power level delivered to the actuator drive motor can be detected, this information can be stored as performance data associated with that movement of the seat member – See at least ¶67).
Perkins discloses adjusting a seat assembly in a vehicle by associating seat configuration data with a user and communicating the seat configuration data to the vehicle. Penilla teaches storing vehicle passenger usage data in a user profile including information corresponding to the adjustment of a vehicle seat and vehicle seat occupancy. Rumney teaches controlling a vehicle seat for monitoring behavior of power-actuated seats including the power consumption and duration of seat actuator operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Perkins and Penilla to include the feature of wherein the actuator information includes consumption information corresponding to an amount of energy consumed by the actuator operated by the user, as taught by Rumney, to collect performance data that may be used to predict service needs for the seat (See at least ¶16, Rumney).

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al., US 20190152349 A1, in view of Penilla et al., US 20180059913 A1, and in view of Schaaf et al., US 20100318266 A1, hereinafter referred to as Perkins, Penilla, and Schaaf, respectively.
As to claim 9, Perkins discloses a seating system, comprising: 
a seat assembly including a first seat and a second seat (seats may include front seats and rear seats, the front seats may include a driver-side and a passenger-side seat – See at least ¶27); and 
an ECU connected to the seat assembly (CPU 103 – See at least Fig. 3); 
wherein the first seat corresponds to a first level of seat preference and the second seat corresponds to a second level of seat preference (vehicle configuration data may include one or more seating profiles, seating profiles may include parameters associated with each of the seating positions – See at least ¶37); 
the first seat includes a first actuator assembly (driver seat profile may include parameters for the seat adjustment system – See at least ¶38); 
the second seat includes a second actuator assembly (passenger seat profile may include parameter settings for the seat adjustment system and the climate control system – See at least ¶39); and
the ECU is configured to obtain actuator information associated with operation of at least one of the first actuator assembly and the second actuator assembly (CPU may be configured to store vehicle configuration data [i.e. actuator information] that may include data related to the seat adjustment system – See at least ¶37; seat adjustment system may include or be interfaced to seat actuators – See at least ¶28).

Perkins fails to explicitly disclose obtaining a request from a remote server; 
the request includes a user profile; and 
associating the actuator information with the user profile.
However, Penilla teaches obtaining a request from a remote server (vehicle receives request from cloud services 120 – See at least Fig. 10); the request includes a user profile (vehicle receives request from cloud services 120, identify user and retrieve profile [i.e. user profile] 454 – See at least Fig. 10); associating the actuator information with the user profile (passenger may be given the ability to toggle the seat position, seat pitch, seat heaters etc. [i.e. actuator information] and save favorite positions that can be custom labeled and saved – See at least ¶285; user profile seat adjustments – See at least Fig. 23C; user profiles 160 – See at least Fig. 10); the user profile includes seat level preference information; and at least one of the ECU and the remote server is configured to assign a user to the first seat or the second seat according to the seat level preference information (see Penilla at least fig. 20, 22 & 23A-23D).

Perkins discloses adjusting a seat assembly in a vehicle by associating seat configuration data with a user and communicating the seat configuration data to the vehicle. Penilla teaches storing vehicle passenger usage data in a user profile including information corresponding to the adjustment of a vehicle seat and vehicle seat occupancy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perkins to include the features of obtaining a request from a remote server; the request includes a user profile; and associating the actuator information with the user profile, as taught by Penilla, to allow the passenger to pre-set select profiles of comfort so that when the passenger arrives to the vehicle, the passenger can have settings set for the circumstances (See at least ¶14, Penilla).

The combination of Perkins and Penilla fails to explicitly disclose the first actuator assembly includes more actuators than the second actuator assembly. However, Schaaf teaches the first actuator assembly includes more actuators than the second actuator assembly (front passenger seat will typically have the same or fewer possible seat adjustments as the driver’s seat, and if the rear passenger seat or seats are adjustable, typically very few degrees of adjustment are provided, for example only backrest tilt – See at least ¶24).
Perkins discloses adjusting a seat assembly in a vehicle by associating seat configuration data with a user and communicating the seat configuration data to the vehicle. Penilla teaches storing vehicle passenger usage data in a user profile including information corresponding to the adjustment of a vehicle seat and vehicle seat occupancy. Schaaf teaches controlling the adjustment of a vehicle seat including passenger seats with fewer actuators and/or seat adjustments than a driver’s seat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Perkins and Penilla to include the feature of the first actuator assembly includes more actuators than the second actuator assembly, as taught by Schaaf, to offer the driver a high degree of seat adjustment since it is very important for the driver to achieve the proper driving position relative to the vehicle’s controls (See at least ¶24, Schaaf).

As to claim 10, Perkins and Penilla disclose wherein the the request includes the user profile, current user position, destination, and seat level preference information (nomadic device may store seating profiles for the nomadic device owner for each seating position in the cabin, nomadic device owner may have preferred settings when sitting in the driver seat [i.e. first level of seat preference] and preferred settings when sitting in the passenger seat [i.e. second level of seat preference] – See Perkins at least ¶42 and see Penilla at least fig. 20-23D).
Motivation for combining Perkins and Penilla in the instant claim are the same as that in claim 1 above.
As to claim 11, Perkins and Penilla disclose wherein the ECU and/or a remote server is configured to suggest a recommended seat level to said user according to a projected travel distance (the CPU may be programmed to permit assignment of each of the device identifiers [i.e. users] to a seating position [i.e. the first or second seat] in the vehicle, upon assignment of seating location – See at least ¶47; nomadic device owner may have preferred settings when sitting in the driver seat [i.e. first level of seat preference] and preferred settings when sitting in the passenger seat [i.e. second level of seat preference] – See at least ¶42 and see Penilla at least fig. 20-23D).
Motivation for combining Perkins and Penilla in the instant claim are the same as that in claim 1 above.
	As to claim 12, Perkins discloses wherein the request indicates an assigned seat for a user (CPU may be programmed to permit assignment of each of the device identifiers [i.e. device owner] to a seating position in the vehicle – See at least ¶47).
	Perkins fails to explicitly disclose a first occupancy sensor associated with the first seat;
a second occupancy sensor associated with the second seat; and
the ECU is configured to determine whether the user is occupying the assigned seat via at least one of the first occupancy sensor and the second occupancy sensor.
However, Penilla teaches a first occupancy sensor associated with the first seat (sensors identify occupied seats to provide user selection options – See at least Fig. 22);
a second occupancy sensor associated with the second seat (sensors identify occupied seats to provide user selection options – See at least Fig. 22, Examiner notes that sensors to identify occupied seats necessarily includes a second occupancy sensor in second seat); and
the ECU is configured to determine whether the user is occupying the assigned seat via at least one of the first occupancy sensor and the second occupancy sensor (sensors identify occupied seats to provide user selection options – See at least Fig. 22).
Perkins discloses adjusting a seat assembly in a vehicle by associating seat configuration data with a user and communicating the seat configuration data to the vehicle. Penilla teaches storing vehicle passenger usage data in a user profile including information corresponding to the adjustment of a vehicle seat and vehicle seat occupancy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perkins to include the features of a first occupancy sensor associated with the first seat; a second occupancy sensor associated with the second seat; and the ECU is configured to determine whether the user is occupying the assigned seat via at least one of the first occupancy sensor and the second occupancy sensor, as taught by Penilla, to allow the passenger to pre-set select profiles of comfort so that when the passenger arrives to the vehicle, the passenger can have settings set for the circumstances (See at least ¶14, Penilla).

	As to claim 13, Perkins fails to explicitly disclose wherein the first occupancy sensor includes a first biometric sensor;
the second occupancy sensor includes a second biometric sensor; and
the first biometric sensor and the second biometric sensor are configured to sense biometric information of users occupying the first seat and the second seat, respectively.
However, Penilla teaches wherein the first occupancy sensor includes a first biometric sensor (sensors identify occupied seats to provide user selection options – See at least Fig. 22; user can be detected using biometrics – See at least ¶125);
the second occupancy sensor includes a second biometric sensor (sensors identify occupied seats to provide user selection options – See at least Fig. 22, Examiner notes that sensors to identify occupied seats necessarily includes a second occupancy sensor; user can be detected using biometrics – See at least ¶125); and
the first biometric sensor and the second biometric sensor are configured to sense biometric information of users occupying the first seat and the second seat, respectively (user can be detected using biometrics, which includes data used to identify the user, such as face recognition, fingerprint reading, retina scans, voice detection, or combinations thereof – See at least ¶125).
Perkins discloses adjusting a seat assembly in a vehicle by associating seat configuration data with a user and communicating the seat configuration data to the vehicle. Penilla teaches storing vehicle passenger usage data in a user profile including information corresponding to the adjustment of a vehicle seat and vehicle seat occupancy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perkins to include the features of wherein the first occupancy sensor includes a first biometric sensor; the second occupancy sensor includes a second biometric sensor; and the first biometric sensor and the second biometric sensor are configured to sense biometric information of users occupying the first seat and the second seat, respectively, as taught by Penilla, to allow the passenger to pre-set select profiles of comfort so that when the passenger arrives to the vehicle, the passenger can have settings set for the circumstances (See at least ¶14, Penilla).

As to claim 14, Perkins and Penilla disclose wherein the actuator information includes duration information, actuator-type information, and consumption information (vehicle configuration data [i.e. actuator information] may include data related to the seat adjustment system– See at least ¶37; seat adjustment system may include or be interfaced to seat actuators, and seat actuators may be configured to adjust a fore/aft position, the seat height, the backrest angle, and a lumbar support – See Perkins at least ¶28 and see Penilla at least fig. 20-23D).
Motivation for combining Perkins and Penilla in the instant claim are the same as that in claim 1 above.
	As to claim 15, Perkins and Penilla disclose wherein the ECU is configured to provide an alert if the first biometric sensor and/or the second biometric sensor determine that said user is not seated in the assigned seat (see Perkins at least fig. 1-3 and see Penilla at least fig. 20-23D).
Motivation for combining Perkins and Penilla in the instant claim are the same as that in claim 1 above.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al., US 20190152349 A1, in view of Penilla et al., US 20180059913 A1, as applied to claim 16 above, and further in view of Leary et al., US 20200410406 A1, hereinafter referred to as Perkins, Penilla, and Leary, respectively.
As to claim 19, Perkins and Penilla disclose the invention as detailed above.
Penilla further discloses assigning said user to a seat (see Penilla at least fig. 20-23D).
However, the combination of Perkins and Penilla fails to explicitly disclose providing a seat level suggestion to a user via a mobile electronic device of the user according, at least in part, to information from the user profile. 
However, Leary teaches providing a seat level suggestion to a user via a mobile electronic device of the user (autonomous vehicle can instruct various passengers where to sit based on user needs – See at least ¶143; autonomous vehicle can also provide handoff of data and features between autonomous vehicle and application on a mobile device of the rider – See at least ¶26).
Perkins discloses adjusting a seat assembly in a vehicle by associating seat configuration data with a user and communicating the seat configuration data to the vehicle. Penilla teaches storing vehicle passenger usage data in a user profile including information corresponding to the adjustment of a vehicle seat and vehicle seat occupancy. Leary teaches assigning passengers to a specific seat in a vehicle based on user preferences.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Perkins and Penilla to include the feature of providing a seat level suggestion to a user via a mobile electronic device of the user, as taught by Leary, to arrange passengers in an optimal way such that each passenger’s comfort needs are accommodated.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Buttolo et al. (US 2021/0241188 A1), directed towards vehicle ride sharing system and method using smart modules.
Yamashita et al. (US 10425490), directed towards service information and configuration user interface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663